


Exhibit 10.38
Modification of Indemnification Agreement


___________________________:
As you know, United Natural Foods, Inc. (the “Corporation”) provides
indemnification to you as a director or officer of the Corporation pursuant to a
written indemnification agreement dated ______, 20____     (your
“Indemnification Agreement”).
Your Indemnification Agreement will be modified, effective immediately, by
adding the following sentence as the new last sentence of Paragraph 5 of your
Indemnification Agreement:
Further, the Corporation shall not be obligated under this Agreement to make any
payment to Indemnitee with respect to any Proceeding in which Indemnitee is held
by a court of competent jurisdiction, in a final judgment from which no appeal
can be taken, to have violated or breached any fiduciary duty imposed on
Indemnitee by the Employee Retirement Income Security Act of 1974, as amended.
Please indicate your agreement to this modification of your Indemnification
Agreement by signing below.


AGREED:
 
UNITED NATURAL FOODS, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
Dated:
 
 
Dated:
 











